DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21 – 29 and 37 – 47 are allowable. The restriction requirement between species and product/process, as set forth in the Office action mailed on 07/01/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/01/2020 is fully withdrawn.  Claims 25, 28, and 29, directed to species and product/process are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 21 – 29 and 37 – 47 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 21, 37 and 41, in such a manner that a rejection under 35 U.S.C.
102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 21 with the allowable feature being: an electronic component assembly comprising: an electronic component comprising a pad wherein: the latitudinal pillar width is less than the longitudinal pillar length; the latitudinal pad width is different from the latitudinal pillar width by a first amount; the longitudinal pad length is different from the longitudinal pillar length by a second amount that is different from the first amount; and an end surface of the conductive pillar is covered with reflowed solder while a majority of a lateral side of the conductive pillar is free of solder.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 37 with the allowable feature being: an electronic component assembly comprising: an electronic component comprising a pad, the conductive pillar comprising a longitudinal pillar length and a latitudinal pillar width, wherein: the latitudinal pillar width is less than the longitudinal pillar length; the latitudinal pad width is different from the latitudinal pillar width by a first amount; the longitudinal pad length is different from the longitudinal pillar length by a second amount that is different from the first amount; and an end surface of the conductive pillar is covered with reflowed solder while a majority of a lateral side of the conductive pillar is free of solder.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 41 with the allowable feature being: an electronic component assembly comprising: an electronic component comprising: a non-conductive material surrounding the first conductor such that a first surface area of the first conductor is exposed from the non-conductive material, the conductive pillar comprising a longitudinal pillar length and a latitudinal pillar width, wherein: the latitudinal pillar width is less than the longitudinal pillar length; the first latitudinal width is different from the latitudinal pillar width by a first amount; the first longitudinal length is different from the longitudinal pillar length by a second amount that is different from the first amount; and an end surface of the conductive pillar is covered with reflowed solder while a majority of a lateral side of the conductive pillar is free of solder.
One close prior art Matsushima (US 7,579,692 B2) teaches of an electronic component assembly comprising: an electronic component comprising a plurality of pads, each pad of the plurality of pads having a longitudinal pad length in a longitudinal direction and a latitudinal pad width in a latitudinal direction; a plurality of conductive pillars, each conductive pillar of the plurality of conductive pillars coupled to a respective pad of the plurality of pads, each conductive pillar of the plurality of conductive pillars having a longitudinal pillar length in a direction parallel to the longitudinal direction of its respective pad and a latitudinal pillar width in a direction parallel to the latitudinal direction of its respective pad, wherein: the longitudinal pillar length is different from the longitudinal pad length by a first amount; and the latitudinal pillar width is different from  however Matsushima does not teach an end surface of the conductive pillar is covered with reflowed solder while a majority of a lateral side of the conductive pillar is free of solder.
Therefore claims 21 – 29 and 37 – 47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROSHN K VARGHESE/Examiner, Art Unit 2896